Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Official Notice
Subject matter of claims 2, 4, 7, 10, 11, 14, 18, 19 is well known and obvious over available prior art as presented in Non-Final Office action. Applicant Did not argue the obviousness of the claims and therefore it is considered as obvious modification which was accepted by the Applcant. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 12 is already claimng PFD, VCO and other elements. Specification does not support of two different PFD, VCO, loop Filters.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 16, 17 claim multiple elements which are claimed in claim 12. It is indefinite whether it is same or different elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 6, 12, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilks US 20130120565 A1  in view of Reiner DE 102015114328 A1 .
Regarding claims 1, 12 Wilks teaches
1. (Currently Amended) An optical time of flight system, comprising: a transmitter having: 
a modulation signal generator(30) having a modulation signal output(fig. 2), 
a driver(230) having a driver input(fig. 2 output from 30 goes as input to 230) and a driver output(310), the driver input coupled to the modulation signal(output of 30) output; (fig. 2)
a diode coupled(10[0042]) to the driver output(310), and configured to generate an optical waveform with amplitude modulation corresponding to the modulation signal(fig. 2); and 
direct the optical waveform toward a field of view (FOV)(fig. 2); and 
a receiver(200) configured to receive the optical waveform reflected off of an object within the FOV(fig. 2), and 

a laser diode(10) coupled to the modulation signal output(fig. 2) , 
the laser diode configured to generate an optical waveform with amplitude modulation corresponding to the modulation signal.  (implicit)
generating a modulation signal having a modulation signal frequency [0039]
generating an optical waveform with amplitude modulation corresponding to the modulation signal; [0039]
But does not teach
a modulation signal frequency that varies as a function of time, 
the modulation signal frequency being a small fraction of the mean bandwidth; 
the modulation signal generator including a phase- locked loop (PLL) configured to receive a varying frequency input signal and provide, at the modulation signal output, a modulation signal having a modulation signal frequency that varies as a function of time; 
the PLL including: a dual-modulus divider having a divider output, and configured to divide the input signal frequency; 
a phase-frequency detector (PFD) having first and second PFD inputs and a PFD output, the first PFD input coupled to the divider output; a charge pump having a charge pump input and a charge pump output, the charge pump input coupled to the PFD output; 
a loop filter having a loop filter input and a loop filter output, the loop filter input coupled to the charge pump output; and 
a voltage controlled oscillator (VCO) having a VCO input and a VCO output, the VCO input coupled to the loop filter output, and the VCO output coupled to the modulation signal output;
3. (Original) The optical time of flight system of claim 1, wherein the transmitter is configured to continuously vary the modulation signal frequency as a function of time based on a regular shape.  
5. (Original) The optical time of flight system of claim 1, wherein the transmitter is configured to vary the modulation signal frequency as a function of time in a plurality of discrete frequency steps.  

Reiner teaches
the modulation signal generator(fig. 2) including a phase- locked loop (PLL1) configured to receive a varying frequency input signal and provide, at the modulation signal output, a modulation signal having a modulation signal frequency that varies as a function of time;( [0012] with fig. 3)
the PLL including: a dual-modulus divider having a divider output, and configured to divide the input signal frequency; [0004](fractional n-divider [0012])
a phase-frequency detector (PFD)[0014](fig. 1 PD) having first and second PFD inputs(fig. 1) and a PFD output, the first PFD input coupled to the divider output; ([0014])
a charge pump having a charge pump input and a charge pump output, the charge pump input coupled to the PFD output; [0016]
a loop filter having a loop filter input and a loop filter output, the loop filter input coupled to the charge pump output;[0016] and 
a voltage controlled oscillator (VCO) having a VCO input and a VCO output, the VCO input coupled to the loop filter output, and the VCO output coupled to the modulation signal output;[0016]
a modulation signal frequency that varies as a function of time, [0012]
the modulation signal frequency being a small fraction of the mean bandwidth; [0012] and fig. 3
3. (Original) The optical time of flight system of claim 1, wherein the transmitter is configured to continuously vary the modulation signal frequency as a function of time based on a regular shape. (fig. 3) 
5, 20 (Original) The optical time of flight system of claim 1, wherein the transmitter is configured to vary the modulation signal frequency as a function of time in a plurality of discrete frequency steps.(fig. 3)  
6. (Original) The optical time of flight system of claim 5, wherein the plurality of discrete frequency steps form a regular pattern.  (fig. 3)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Wilks with teaching by Reiner in order to generate chirp signals[0004].


8. (Original) The optical time of flight system of claim 1, wherein: the modulation signal includes a plurality of fixed duration segments; and the transmitter is configured to maintain a constant modulation signal frequency during each of the plurality of fixed duration segments and vary the modulation signal frequency after each of the plurality of fixed duration segments ends.  (Reiner fig. 3)


9. (Original) The optical time of flight system of claim 8, wherein each of the plurality of fixed duration segments is contiguous with another of the plurality of fixed duration segments.  (Reiner fig. 3)


15. (Original) The optical transmitting system of claim 12, wherein the modulation signal generator includes a fractional frequency synthesizer (FFS) configured to receive a constant frequency input signal and output the modulation signal by varying a fractional component in the FFS.  (Reiner fractional N-Divider)

Claim 2, 4, 7, 10, 11, 14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilks US 20130120565 A1  in view of Reiner DE 102015114328 A1 .
Wilks does note explicitly teach subject matter of claims 2, 4, 7, 10, 11, 14, 18, 19 but Official Notice teaches (with support by Non-Final rejection) teaches the subject matter of the claims.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Wilks with teaching by Official Notice  in order to generate desired type of the chirp signal.

 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645